Per Curiam.

The summary proceeding instituted in the Municipal Court to remove plaintiff from defendant’s premises, after a full trial, resulted in a final order for her removal, from which order no appeal was taken. A warrant issued pursuant to the final order was duly executed and plaintiff was dispossessed. The tenant could not thereafter maintain a suit in equity for a judgment directing defendant to deliver possession of the premises to her. l The law is well settled that where a party has a full and adequate remedy at law which, through neglect, is not pursued, equity will afford no relief. (Schroeppell v. Shaw, 3 N. Y. 446, 452; Woods v. Garcewich, 67 App. Div. 53, 57; Lansing v. Eddy, 1 Johns. Ch. 49, 50; Roberts v. Mathews, 18 Abb. Prac. 199, 201.)
The judgment should accordingly be reversed, with costs, and the complaint dismissed, with .costs.
Martin, P. J., Dore, Cohn, Callahan and Wasservogel, JJ. concur.
Judgment unanimously reversed, with costs, and the complaint dismissed, with costs. Settle order on notice. [See 269 App. Div. 983.]